EXHIBIT 10.2
 
ASSIGNMENT OF PROPERTY AGREEMENT


THIS ASSIGNMENT OF PROPERTY AGREEMENT (the “Agreement”) is entered into and
effective as of April 16, 2012 (the “Effective Date”) by and between
SpectrumDNA, Inc., a Delaware corporation (“SpectrumDNA”), and SpectrumDNA
Studios, Inc., a Delaware corporation and a wholly-owned subsidiary of
SpectrumDNA (“SpectrumDNA Studios”) (SpectrumDNA and SpectrumDNA Studios
collectively referred to herein as the “Company”), on the one hand, and James
Banister, an individual (“Banister”), on the other hand.


Recitals


WHEREAS, the parties desire to enter into a transaction whereby the Company will
transfer and assign to Banister certain intellectual property owned by the
Company in consideration for the redemption by SpectrumDNA of shares of common
stock of SpectrumDNA and warrants to acquire shares of common stock of
SpectrumDNA owned by Banister pursuant to the terms of a certain Redemption
Agreement between SpectrumDNA and Banister, and in accordance with the terms and
conditions set forth in this Agreement.


Agreement


NOW, THEREFORE, in consideration of the following covenants and conditions, and
for valuable consideration, receipt of which is hereby acknowledged, the parties
agree as follows:


1.  Assignment and Transfer of Property.  The Company hereby assigns, grants,
conveys and transfers to Banister all of the Company’s right, title and interest
in and to the Enginet web properties of the Company described in Schedule A
hereto, including, without limitation, all source codes, documentation, related
URLs, intellectual property rights and other rights related thereto (the
“Property”), subject to the terms hereof.
 
2.  Mutual Representations and Warranties. Each party represents and warrants to
the other party that the representing and warranting party, to its best
knowledge is free to enter this Agreement and in so doing it will not violate
any other agreement to which it is party or subject.


3.  No Other Warranties.  EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE
PROPERTY IS PROVIDED “AS IS” WITHOUT WARRANTY OF ANY KIND, AND THE PARTIES
DISCLAIM ALL OTHER WARRANTIES, EITHER EXPRESS OR IMPLIED, INCLUDING BUT NOT
LIMITED TO, THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, TITLE AND NONINFRINGEMENT OF INTELLECTUAL PROPERTY.
 
4.  Entire Agreement.  This Agreement does not constitute an offer by the
Company and it shall not be effective until signed by all of the parties
hereto.  This Agreement constitutes the entire agreement between the parties
with respect to its subject matter and merges all prior and contemporaneous
communications.
 
 
1

--------------------------------------------------------------------------------

 
 
5.  Miscellaneous.


5.1 Neither this Agreement nor any provisions hereof shall be modified,
discharged or terminated except by an instrument in writing signed by the party
against whom any waiver, change, discharge or termination is sought.


5.2  Any notice or communication under this Agreement must be in writing and
sent (i) by mail, postage prepaid and registered or certified with return
receipt requested, (ii) by overnight courier, (iii) by facsimile or email, or
(iv) by delivering the same in person.  Notices shall be sent to the last known
addresses of the parties or to such other address or addresses as any party may
designate by notice as provided above.


5.3  Each party to this Agreement shall perform any and all acts and execute and
deliver any and all documents as may be necessary and proper under the
circumstances in order to accomplish the intents and purposes of this Agreement
and to carry out its provisions.


5.4  This Agreement shall be binding upon and inure to the benefit of the
parties and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.


5.5  This Agreement shall be governed and construed under the laws of the State
of Delaware.


5.6  If any provision or any portion of any provision of this Agreement shall be
held to be void or unenforceable, the remaining provisions of this Agreement or
the remainder of the provision held void or unenforceable in part shall continue
in full force and effect.


5.7  No waiver by any party, whether express or implied, of any provision of
this Agreement, or of any breach or default, shall constitute a waiver or a
breach of a similar or dissimilar provision or condition at the same time or any
prior or subsequent time.


5.8  Each of the parties hereto represents, warrants and covenants that it has
had ample opportunity to consider entering into this Agreement and has had an
opportunity to consult with counsel regarding this Agreement prior to executing
the same.  Banister understands and agrees that Kaye Cooper Fiore Kay &
Rosenberg, LLP, the draftsperson of this Agreement, has prepared this Agreement
on behalf of the Company and is not representing Banister in an individual
capacity in the negotiation and consummation of the transactions hereunder. The
parties further agree that any rule that provides that an ambiguity within a
document will be interpreted against the party drafting such document shall not
apply.


5.9  This Agreement may be executed in counterparts, each of which shall be
considered an original instrument, but all of which together shall be considered
one and the same agreement.  The counterparts may be delivered by facsimile
transmission or by electronic mail in portable document format (.pdf).
 
 
2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 

  SPECTRUMDNA, INC.          
 
By:
/s/ Rebecca Hershinger       Rebecca Hershinger       Chief Financial Officer  
          SPECTRUMDNA STUDIOS, INC.           By: /s/ Rebecca Hershinger      
Rebecca Hershinger       Chief Financial Officer               /s/ James
Banister       JAMES BANISTER  

 
 
3

--------------------------------------------------------------------------------

 
 
SCHEDULE A


Addictionary and Associated Items
 
All assets associated with the Addictionary property including:
 
1.  
IP / Code Base

2.  
Brand-extensions

3.  
Trademark

4.  
Associated Domain Names

i.  
adaddictionary.com

ii.  
addiccionario.com

iii.  
addiccionario.net

iv.  
addictionaries.com

v.  
addictionary.com

vi.  
addictionary.org

vii.  
additionary.com

viii.  
addverbs.com

ix.  
adiccionario.com

x.  
adiccionario.net

xi.  
cataddictionary.com

xii.  
celebrityaddictionary.com

xiii.  
dogaddictionary.com

xiv.  
ellenaddictionary.com

xv.  
horroraddictionary.com

xvi.  
oddictionary.com

xvii.  
petaddictionary.com

xviii.  
politicaladdictionary.com

xix.  
redneckaddictionary.com

xx.  
thereoughtabeaword.com

 
Acknowledgement of Rights To Ideas
 

1.
Syncrave
2.
Webheads
3. PsychicXchange 4. Maprocosm 5. Runnerstrax 6.
Arbetrator
7. MyPosse 8. Macrocosm 9. Agregator

 
 
 

--------------------------------------------------------------------------------

 
 
Domain Names
 
1.  
coffeedback.com

2.  
explorehatch.net

3.  
gamifiedloyalty.com

4.  
jimbanister.com

5.  
keepitpc.com

6.  
maybehood.com

7.  
micropayplugs.com

8.  
mobject.com

9.  
mobjectives.com

10.  
myposse.com

11.  
networkedmedia.com

12.  
payplugs.com

13.  
pennyplugs.com

14.  
powerpayport.com

15.  
runnerstracks.com

16.  
runnerstrax.com

17.  
runnertracks.com

18.  
runnertrax.com

19.  
spectrummedia.com

20.  
storydweller.com

21.  
storydwelling.com

22.  
storyformer.com

23.  
storyforming.com

24.  
superorganisms.com

25.  
trainerstracks.com

26.  
trainerstrax.com

27.  
trainertracks.com

28.  
trainertrax.com

29.  
wordofmousebook.com



Sproutlets
 
All assets associated with Sproutlets and Sproutlets, Inc.
 
 

--------------------------------------------------------------------------------